Action by plaintiff Ida Werter to recover damages for personal injuries, sustained as the result of a fall which occurred when she lost her balance by reason of the moving wademeath her foot of a loose door saddle, eoastituting part of premises which *914had been leased by defendant, and by her husband to recover for medical expenses and damages for loss of services. Judgment dismissing the complaint on the merits unanimously affirmed, with costs. The facts do not warrant a departure from the doctrine enunciated in Cullings v. Goetz (256 N. Y. 287). Present — Hagarty, Acting P. J., Johnston, Adel, Lewis and Aldrich, JJ.